Citation Nr: 1140469	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

3.  Whether new and material evidence to reopen a claim for service connection for tinnitus has been received.

4.  Entitlement to service connection for a psychiatric disability, to include PTSD.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 1947. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied the petitions to reopen claims for service connection for bilateral hearing loss and for tinnitus, granted the petition to reopen the claim for service connection for PTSD, and denied service connection for PTSD, on the merits.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In April 2009, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A July 2009 letter informed him that his hearing was scheduled for August 2009.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his DRO hearing request is deemed withdrawn.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A June 2011 letter informed the Veteran that his hearing was scheduled in August 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In October 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The RO addressed the claim for service connection for PTSD on the merits.  The Board also notes that, in the August 2009 SSOC, it appears that the RO addressed the claims for service connection for bilateral hearing loss and for tinnitus on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen each claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable decision on the requests to reopen-the Board has characterized this appeal as encompassing the matters set forth on the title page.  

The Board has recharacterized the matter of service connection for PTSD to more broadly encompass service connection for a psychiatric disability, to include PTSD-as reflected on the title page-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.

The Board's decision addressing the requests to reopen the claims for service connection for PTSD, for bilateral hearing loss, and for tinnitus is set forth below.  The claims for service connection for a psychiatric disability, to include PTSD, for bilateral hearing loss, and for tinnitus, on the merits, are addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim to reopen have been accomplished.

2.  In a March 2005 rating decision, the RO denied service connection for bilateral hearing loss, and there is no indication that the Veteran initiated an appeal.

3.  Although the rebuild claims file reflects that the RO previously denied service connection for PTSD and for tinnitus, a copy of the rating decision has not been associated with the rebuild claims file; however, in light of the fact that the claims file was previously transferred from the Manchester RO to the RMC in November 2005, the Board finds that the prior denials of service connection for PTSD and for tinnitus are final.

4.  Pertinent to each claim, new evidence associated with the claims file is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The prior rating decision(s) which denied service connection for PTSD and tinnitus is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  As evidence pertinent to the claim for service connection for bilateral hearing loss, received since the RO's March 2005 denial, is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  As evidence pertinent to the claim for service connection for PTSD, received since the RO's prior denial, is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  As evidence pertinent to the claim for service connection for tinnitus, received since the RO's prior denial, is new and material, the criteria for reopening the claim for service connection for tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claims to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for service connection for bilateral hearing loss in March 2005.  The evidence of record at the time consisted of VA and private treatment records.  The medical records reflect current bilateral hearing loss disability.  The basis for the RO's denial of the claims was that the evidence did not indicate that the Veteran's bilateral hearing loss was related to service.  

While the actual rating decision is not associated with the rebuilt file, the record indicates that the Veteran was previously denied service connection for PTSD and for tinnitus.  In this regard, the March 2005 rating decision reflects that tinnitus and PTSD are not service-connected disabilities.  While the date of the prior denial cannot be ascertained, as the actual rating decision(s) itself has not been associated with the claims file, the BIRLS record reflects that the Veteran's claims file was previously located at the Manchester RO and was transferred to the RMC on November 21, 2005.  Accordingly, the Board concludes that, in a rating decision prior to November 21, 2005, the RO denied service connection for PTSD and for tinnitus.  Accordingly, the Board finds that the prior rating decision denying service connection for PTSD and tinnitus is final as to the evidence then of record.   

In regards to each claim for service connection, there is simply no indication that the Veteran initiated an appeal of the denials, or if he did, that such appeal was perfected.  Accordingly, the Board finds that the prior rating decisions denying service connection for bilateral hearing loss, tinnitus, and PTSD are final as to the evidence then of record.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in March 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for bilateral hearing loss is the RO's March 2005 rating decision and the record indicates that the RO denied claims for service connection for tinnitus and for PTSD prior to November 21, 2005.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Bilateral Hearing Loss & Tinnitus

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Pertinent evidence added to the claims file since the prior RO rating decisions includes VA and private medical records, the Veteran's service personnel file, and several statements from the Veteran.  In various statements, the Veteran asserts that he first developed hearing difficulty and ringing in his ears during service, and these problems have continued until the present time.  The Veteran also contends that his bilateral hearing loss and tinnitus are due to noise exposure during service.  Specifically, the Veteran reported that he was exposed to aircraft engine noise while serving on the deck of several aircraft carriers.  The Veteran's service personnel records confirm that he received training in plane handling and that he served on the USS Ranger and the USS Saipan.  VA and private treatment records reveal ongoing treatment for bilateral hearing loss.

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for bilateral hearing loss and for tinnitus.

At the time of the prior rating decisions, there was evidence that the Veteran had current bilateral hearing loss and tinnitus; however, there was no competent evidence that the Veteran's bilateral hearing loss and tinnitus were related to service. 

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the prior final decision of the claims for service connection for bilateral hearing loss and tinnitus, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a relationship between the Veteran's current bilateral hearing loss and service and between the Veteran's tinnitus and service (unestablished facts necessary to substantiate each claim), and, when considered along with the VA and private treatment records, provides a reasonable basis for allowance of each claim.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for bilateral hearing loss and for tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  PTSD

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

Pertinent evidence added to the claims file since the prior RO rating decision includes VA and private medical records.  A January 2007 mental health consultation report reflects a diagnosis of PTSD.  The examiner indicated that the Veteran's psychiatric problems are related to service, noting that the Veteran experiences traumatic recollections of the death of several friends that were killed during service.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.

At the time of the prior rating decision, there was no competent evidence that the Veteran had a diagnosis of PTSD.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the prior final decision of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a medical diagnosis of PTSD related to an in-service stressor (an unestablished fact necessary to substantiate the claim), and, when considered along with the Veteran's service personnel records and statements, provides a reasonable basis for allowance of the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for tinnitus has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

At the outset, the Board notes that the Veteran's service treatment records are not of record; the current claims file has been rebuilt.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

If, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain that they do not exist or that further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e). 

It is unclear what efforts, if any, the RO has taken to find and/or replace the Veteran's service treatment records.  There is no indication in the claims file that the Veteran has been informed of the absence of his service treatment records.  On remand, the RO should undertake necessary development to attempt to replace the Veteran's service treatment records.  If, after continued efforts, the RO determines that further efforts to obtain the service treatment records would be futile, the RO should make a formal finding documenting their efforts to obtain the records.  The Veteran should be provided notice of the RO's efforts as well as alternate sources of information he could provide to substantiate his claims in accordance with 38 C.F.R. § 3.159(e).  After being furnished with appropriate notice, the Veteran should be given a reasonable amount of time to respond.  

The Board also finds that further development of the claims for service connection, on the merits, is warranted.

First, addressing the claims for service connection for bilateral hearing loss and for tinnitus, the Veteran asserts that his exposure to loud noise during service caused the claimed bilateral hearing loss and tinnitus.  Specifically, he asserts in-service noise exposure while serving on the deck of an aircraft carrier.  The Veteran contends that ringing in his ears and hearing problems began during service and have continued to the present.  Moreover, the VA treatment records reflect that the Veteran has current bilateral hearing loss for VA disability purposes.  See 38 C.F.R. § 3.385.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In this case, the service records reflecting that the Veteran received training in plane handling and that he served on the USS Ranger and the USS Saipan (consistent with his assertions of in-service noise exposure), taken together with the Veteran's lay assertions regarding continuity of symptomatology and records showing current hearing loss tends to suggest that the Veteran may have current bilateral hearing loss and tinnitus related to in-service noise exposure.  As such, the Board finds that, after testing to confirm current hearing loss disability in either or both ears, obtaining a medical opinion from an otolaryngologist (ear, nose, and throat (ENT) physician) or an audiologist for both hearing loss and tinnitus-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection for bilateral hearing loss and for tinnitus.  See 38 U.S.C.A. § 3.159 (2010); McLendon, 20 Vet. App. at 83.  Accordingly, the RO should arrange for the Veteran to undergo VA examination by an otolaryngologist or an audiologist, at a VA medical facility.

Turning to the claim for service connection for PTSD, the Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy or that his alleged stressor was combat related.  The records do not indicate that the Veteran was involved in combat, and the Veteran received no medals indicative of combat service.  Additionally, the Veteran's stressors do not involve fear of hostile military or terrorist activity.  As such, he cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence of his claimed in-service stressor is required.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In regards to the Veteran's in-service stressor, the Veteran has provided detailed information and that appears to be independently verifiable.  In March 2007, the Veteran submitted a statement reflecting the names, dates of death, and circumstances of death of his 3 shipmates.  However, it does not appear that the RO has made any attempts to verify the occurrence of this alleged stressor.  In May 2009, the RO issued a memorandum detailing the lack of information necessary to verify the Veteran's reported stressor.  Significantly, this document does not mention the Veteran's detailed March 2007 statement regarding the deaths of his 3 shipmates.

Accordingly, the RO should undertake any necessary development to attempt to verify the Veteran's alleged stressful experience relating to the deaths of 3 shipmates while serving aboard the USS Saipan, to specifically include through the U.S. Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.  

Further, the Board notes that the Veteran has asserted that he has suffered psychiatric disorders, to include PTSD, as a result of his in-service stressor.  The Veteran, however, has not been provided with a VA examination.  Hence, in the event that the RO determines that the record establishes the existence of the reported stressor, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of the reopened claim(s) for service connection.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain any outstanding records of VA treatment.  The claims file contains VA treatment records from the Manchester, New Hampshire VA Medical Center (VAMC) dated through September 10, 2007.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Manchester VAMC any outstanding records of treatment for psychiatric disabilities, bilateral hearing loss, and tinnitus, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for a psychiatric disability, to include PTSD, for bilateral hearing loss, and for tinnitus.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should undertake appropriate efforts to attempt to obtain and associate with the claims file the Veteran's service treatment records.  If the service treatment records are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records. 

If the Veteran's service treatment records cannot be associated with the claims file, the RO should inform the Veteran and his representative and invite the Veteran to submit any copies of his service treatment records he may have in his possession.  The Veteran should also be informed of other methods of establishing the presence of an in-service injury or disease, such as the submission of lay statements, or the submission of private medical records from his time on active duty, consistent with 38 C.F.R. § 3.159(e).  The Veteran should be afforded a reasonable time period to respond. 

2.  The RO should obtain from the Manchester VAMC any outstanding records of treatment for psychiatric disabilities, bilateral hearing loss, and/or tinnitus, dated since September 10, 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The RO should undertake necessary action to attempt to independently verify the occurrence of the Veteran's alleged stressful experience relating to the death of 3 shipmates while serving aboard the USS Saipan (and any other alleged stressors for which the Veteran provides sufficient information to allow for independent verification), to include contact with the JSRRC (and other appropriate source(s)).

Any additional action necessary for independent verification of this stressor, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC.

6.  After associating with the claims file all available records and/or responses received from each contacted entity, the RO should prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record, to include under the recently amended version of 38 C.F.R. § 3.304(f).  This report is then to be added to the Veteran's claims file. If the occurrence of no claimed in-service stressful experience(s) is/are established, then the RO should so state in its report, skip the development requested in paragraph 7, below, and proceed with paragraph 8.

7.  If, and only if, the occurrence of one or more in-service stressful experiences is established, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished (, and all clinical findings should be reported in detail.
The examiner should clearly identify all current psychiatric disability(ies).  Then, with respect to each such diagnosed disability-other than PTSD-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

The examiner should specifically address whether the Veteran meets the criteria for a diagnosis of PTSD.  In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only (an) established in-service stressful event(s) may be considered for the purpose of determining whether exposure to such event(s) has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a VA otolaryngologist or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometric and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of audiometric testing, the physician should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  The examiner should also indicate whether the Veteran has tinnitus.

Then, with respect to each diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure while handling planes and working aboard the USS Ranger and the USS Saipan.  In rendering the requested opinion, the physician should specifically consider and discuss the post-service treatment records, as well as the in-service treatment records (if located).  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

9.  If the Veteran fails to report to a scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

10.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a psychiatric disability, to include PTSD, for bilateral hearing loss, and for tinnitus.  If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims for service connection, on the merits, in light of pertinent evidence and legal authority.

12.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


